Per Curiam.
This is a suit brought by respondent to compel appellant to account for certain moneys belong'ng to him, arising from the sale of lot 4 in block 123 *143in the city of Portland, Multnomah County, Oregon. The court below found that the appellant took the title to said lot as security for the payment of certain moneys due from respondent to appellant, and that as such mortgagee the appellant has in his hands belonging to respondent, $5,404.16.
We think the testimony fully warrants the findings of fact and conclusions of law reported by the referee, and that, there was no error in the decree of the circuit court, which is affirmed.